DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 6-7, 11-12 and 20 are allowable.  Claims 4-5, 8-10 and 14-19, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II and among species I(a)-I(c) and II(a)-II(d), as set forth in the Office action mailed on March 18, 2022, is hereby withdrawn and claims 4-5, 8-10 and 14-19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 18, 2020 and  May 12, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to because the reference 1312D at the far left of FIGs. 3 and 8 should read 1312S.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1311A (page 7, line 28); 1321A (page 7, line 30); 1321G (page 8, line 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
page 5, line 10 - “drive circuits 12 and pixel units 13” should read “pixel units 12 and drive circuits 13”
page 5, line 24 - “Q3” should read “Q2”
page 6, line 10 - “electrode” should read “circuit”
page 7, line 11 - “five first additional transistors” should read “five second additional transistors”
page 7, line 13 - “four first additional transistors” should read “four second additional transistors”
page 9, line 9 - “additional transistor 1311” should read “additional transistor 1312”
page 9, line 23 - “second additional” should read “first additional”
page 12, line 27 - “second output electrode 1312D” should read “second input electrode 1312D”
page 14, line 13 - “the anode is connected to the anode 1211” should read “the anode connection terminal 131D is connected to the anode 1211”
page 15, line 23 - “polycrystalline silicon active layer 1312A1” should read “polycrystalline silicon active layer 1321A1”
page 15, line 29 - “the active layer 1312A” should read “the active layer 1321A”
Appropriate correction is required.
Claim Objections
Claims 2, 9, 13, 15-16 and 19 are objected to because of the following informalities:
claim 2, line 3 - “comprises” should read “comprise”
claim 9, line 3 - “milimeter” should read “millimeter”
claim 13, line 6 - “is” should be inserted between “transistor” and “L1”
claim 15, line 3 - “comprises” should read “comprise”
claim 16, line 2 - “circuit” should read “circuits”
claim 16, lines 11-12 - “the first output electrode” should read “the first input electrode”
claim 19, line 10 - “the second display” should read “the second display region”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the monocrystalline silicon transistors" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the monocrystalline silicon transistors" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the polycrystalline silicon transistors" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the monocrystalline silicon transistor" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the polycrystalline silicon transistor" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 is rejected because it depends from claim 2 and therefore inherits the indefiniteness of claim 2.  Claim 5 is rejected because it depends from claim 4 and therefore inherits the indefiniteness of claim 4.
Allowable Subject Matter
Claims 1, 6-8, 10-12, 14, 17-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: CN110189706A (hereinafter “Li”) appears to be the closest prior art.
Li discloses in Figs. 1-3, 4A, 5A and related text a display panel, comprising a base substrate 110, drive circuits 21/22 and pixel units 31/32 disposed on one side of the base substrate, wherein the display panel comprises a first display region TA(AA) and a second display region CA(AA) (¶¶ [0038]-[0039] of the attached English machine translation);
wherein the first display region comprises a plurality of first pixel units 31, the second display region comprises a plurality of second pixel units 32, a pixel unit density of the first pixel units is less than a pixel unit density of the second pixel units (¶ [0039]); 
wherein the first display region further comprises a plurality of first drive circuits 21, and the plurality of first drive circuits are electrically connected to the plurality of first pixel units (¶ [0039]); 
wherein the second display region further comprises a plurality of second drive circuits 22, and the plurality of second drive circuits are electrically connected to the plurality of second pixel units (¶ [0039]); 
wherein a first drive circuit of the plurality of first drive circuits comprises a first drive transistor 211 and at least one first additional transistor 212 (¶ [0041]), a second drive circuit of the plurality of second drive circuits comprises a second drive transistor 221 and a second additional transistor 222/223/224/225/226/227 (¶ [0044]), a number of first additional transistors (1) in the first drive circuit is less than a number of second additional transistors (6) in the second drive circuit.
However, Li does not disclose an area of the orthographic projection of a channel area of the first drive transistor on the base substrate is less than an area of the orthographic projection of a channel area of the second drive transistor on the base substrate, as recited in claims 1, 14 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER M ALBRECHT/Primary Examiner, Art Unit 2811